Citation Nr: 1542792	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  13-21 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a skin disorder of the head.  


REPRESENTATION

Appellant represented by:	James M. McElfresh II, Agent


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1968 to August 1969, including combat service in the Republic of Vietnam, and his decorations include the Purple Heart Medal and Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In October 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  

In November 2014, the Board remanded the claim for additional development.  It now returns for further appellate review.  As discussed below, an additional remand is in order.  

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In November 2014, the Board remanded the issue, to schedule the Veteran for a VA examination to address whether he incurred a chronic skin disorder of the head as a result of active service, to include as a result of his reported jungle rot of the bilateral upper extremities in April 1969 and his conceded herbicide exposure during his service in Vietnam.  The Board specifically directed the AOJ to schedule the Veteran for a VA examination during a period of flare-up, if possible.  The Veteran had previously reported that his skin condition "comes and goes."  See Ardison v. Brown, 6 Vet. App. 405 (1994) (holding that when evidence reflects that a disability has a history of remission and recurrence, the duty to assist requires that any examination be given during an active stage of the condition).  A VA Compensation and Pension Examination was scheduled in August 2015.  The VA examiner found no active infection.  As such, this matter must be remanded to comply with the Board's November 2014 directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he identify any and all VA and private medical treatment providers that may have records relevant to his claim that are not already of record.  After securing any necessary authorization obtain such records.  All development efforts must be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit lay statements from individuals who have first-hand knowledge, and/or were contemporaneously informed of his post-service skin disorder of the head symptomatology.  The Veteran should also be informed that he may submit photographs that may tend to support his claim.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After undertaking the above development, obtain an addendum to the August 2015 VA opinion by the same examiner or another qualified examiner.  The claims folder must be made available to and reviewed by the examiner.  After a review of the claims file and an examination of the Veteran if needed, the examiner should provide an addendum opinion that adequately considers the Veteran's statements and submitted evidence, to include photographs, regarding the reported history of onset, continuity, and chronicity of his skin disorder of the head relative to his period of active military service.  

The examiner should determine if the Veteran has a current diagnosis of skin disorder of the head and provide an opinion as to whether it is at least as likely as not that any currently diagnosed skin disorder of the head had its onset during or is related to service.  The examiner should specifically address the April 1969 in-service diagnosis of jungle rot on the bilateral upper extremities and his conceded herbicide exposure during his service in Vietnam.  

A complete rationale must be provided for all opinions rendered.  

4.  Then readjudicate the appeal.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






